Citation Nr: 0936219	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1975. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO), that granted service connection for PTSD and 
assigned a 30 percent evaluation, effective from September 
17, 2002.  In a September 2008 decision, the Board denied an 
initial rating in excess of 30 percent for PTSD.  

The Veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court). In a February 2009 
Order, the Court granted a joint motion and vacated the 
Board's September 2008 decision.  The Court remanded the 
matter to the Board for readjudication consistent with the 
joint motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a January 2009 Joint Motion for Remand (Joint Motion), the 
parties observed that when denying the claim in September 
2008 the Board restricted its analysis to a discussion of the 
diagnostic criteria and specific symptoms the Veteran failed 
to display.  The parties cited Mauerhan v. Principi, 16 Vet. 
App. 436 (2002), for the proposition that the Board erred by 
not adequately discussing material evidence showing that the 
Veteran had symptoms such as impaired impulse control, as 
demonstrated by his recent imprisonment for kidnapping and a 
sexual offense; suicidal ideation; near continuous depression 
affecting the ability to function independently, 
appropriately and effectively; flattened affect; and 
inability to make reasonable and realistic life decisions.  

The parties also observed that the Board erred in attributing 
the Veteran's difficulties in social relationships and 
depression to his substance abuse rather than his PTSD, 
without attempting to discern whether the medical evidence 
distinguished the Veteran's nonservice-connected substance 
abuse and depression from his PTSD.  See Mittleider v. West, 
11 Vet. App. 181 (1998).

The Board notes that in September 2009, the Veteran's 
attorney submitted additional contentions and private medical 
records regarding the Veteran's PTSD and substance abuse.

Based on the forgoing, the Board finds that the Veteran's 
claim requires additional development, to include a VA 
examination to distinguish the effects of the Veteran's 
service-connected PTSD from his non-service-connected 
substance abuse and depression.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the nature and 
current level of severity of the 
Veteran's service-connected PTSD.  The 
claims file must be made available to the 
examiner.  The examiner is requested to 
provide an opinion distinguishing the 
effects of the Veteran's service-
connected PTSD from his non-service-
connected substance abuse and depression.  
A complete rationale for all opinions 
expressed must be provided.  As to each 
aspect of the veteran's psychiatric 
symptomatology, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
current psychiatric symptomatology can be 
attributed to his service-connected PTSD, 
or whether it is more likely that part or 
all of his symptoms can be attributed to 
a nonservice-connected disorder, 
including substance abuse and depression.  
The examiner should address his recent 
imprisonment for kidnapping and a sexual 
offense and indicate whether it is a 
manifestation of PTSD (i.e. impaired 
impulse control).  With respect to the 
psychiatric symptomatology, including 
suicidal ideation; near continuous 
depression affecting the ability to 
function independently, appropriately and 
effectively; flattened affect; and 
inability to make reasonable and 
realistic life decisions, the examiner 
should state whether it is possible to 
separate the effects of the service-
connected condition from any non-service-
connected condition.  If it is possible 
to separate the effects of the service-
connected PTSD from any nonservice-
connected condition, provide an opinion 
as to whether it is at least as likely as 
not that the service-connected PTSD 
caused or aggravated any nonservice-
connected depression or substance abuse.  
The claims files must be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

2.  Then, readjudicate the Veteran's 
claim for an initial rating in excess of 
30 percent for service-connected PTSD, 
considering all evidence received since 
September 2008, including the private 
medical records received in September 
2009 and the report of the VA examination 
requested above.  If the benefit sought 
on appeal remains denied, provide the 
Veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


impaired impulse control, as demonstrated by his recent 
imprisonment for kidnapping and a sexual offense; suicidal 
ideation; near continuous depression affecting the ability to 
function independently, appropriately and effectively; 
flattened affect; and inability to make reasonable and 
realistic life decisions

